 
Exhibit 10.36
 
GUARANTY
 
THIS GUARANTY, dated as of April 6, 2007, is made by ALFRED LAM (the
“Guarantor”) for the benefit of Wells Fargo Bank, National Association (with its
participants, successors and assigns, the “Lender”), acting through its Wells
Fargo Business Credit operating division.
 
The Lender and Airgate International Corporation, a New York corporation,
Airgate International Corporation (Chicago), an Illinois corporation, and
Paradigm International Inc., a Florida corporation (collectively and
individually referred to as the “Borrowers”), are parties to a Credit and
Security Agreement of even date herewith (as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”) pursuant to
which the Lender may make advances and extend other financial accommodations to
the Borrowers.
 
As a condition to extending such credit to the Borrowers, the Lender has
required the execution and delivery of this Guaranty.
 
ACCORDINGLY, the Guarantor, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:
 
1. Definitions. All terms defined in the Credit Agreement that are not otherwise
defined herein shall have the meanings given them in the Credit Agreement.
 
2. Indebtedness Guaranteed. The Guarantor hereby absolutely and unconditionally
guarantees to the Lender the full and prompt payment when due, whether at
maturity or earlier by reason of acceleration or otherwise, of the Indebtedness.
 
3. Unconditional Guaranty. No act or thing need occur to establish the liability
of the Guarantor hereunder, and no act or thing, except full payment and
discharge of all of the Indebtedness, shall in any way exonerate the Guarantor
hereunder or modify, reduce, limit or release the Guarantor’s liability
hereunder. This is an absolute, unconditional and continuing guaranty of payment
of the Indebtedness and shall continue to be in force and be binding upon the
Guarantor, whether or not all of the Indebtedness is paid in full, until this
Guaranty is revoked prospectively as to future transactions, by written notice
actually received by the Lender, and such revocation shall not be effective as
to the amount of Indebtedness existing or committed for at the time of actual
receipt of such notice by the Lender, or as to any renewals, extensions,
refinancings or refundings thereof. The death or incompetence of the Guarantor
shall not revoke this Guaranty, except upon actual receipt of written notice
thereof by the Lender and only prospectively, as to future transactions, as
herein set forth.
 

--------------------------------------------------------------------------------


 
4. Death or Insolvency of Guarantor. If the Guarantor shall die or shall be or
become insolvent (however defined), then the Lender shall have the right to
declare immediately due and payable, and the Guarantor will forthwith pay to the
Lender, the full amount of all of the Indebtedness whether due and payable or
unmatured. If the Guarantor voluntarily commences or there is commenced
involuntarily against the Guarantor a case under the United States Bankruptcy
Code, the full amount of all of the Indebtedness, whether due and payable or
unmatured, shall be immediately due and payable without demand or notice
thereof.
 
5. Limited Guaranty. Notwithstanding the aggregate amount of the Indebtedness
which may from time to time be outstanding, the liability of the Guarantor
hereunder shall be limited to a principal amount of One Million Five Hundred
Thousand Dollars ($1,500,000), plus accrued interest thereon and all attorneys’
fees, collection costs and enforcement expenses referable thereto. The
Indebtedness may be created and continued in any amount, whether or not in
excess of such principal amount, without affecting or impairing the Guarantor’s
liability hereunder, and the Lender may pay (or allow for the payment of) the
excess out of any sums received by or available to the Lender on account of the
Indebtedness from the Borrowers or any other person (except the Guarantor), from
their properties, out of any collateral security or from any other source, and
such payment (or allowance) shall not reduce, affect or impair the Guarantor’s
liability hereunder. Any payment made by the Guarantor under this Guaranty shall
be effective to reduce or discharge such liability only if accompanied by a
written transmittal document, received by the Lender, advising the Lender that
such payment is made under this Guaranty for such purpose.
 
6. Subrogation. The Guarantor will not exercise or enforce any right of
contribution, reimbursement, recourse or subrogation available to the Guarantor
as to any of the Indebtedness, or against any person liable therefor, or as to
any collateral security therefor, unless and until all of the Indebtedness shall
have been fully paid and discharged.
 
7. Enforcement Expenses. The Guarantor will pay or reimburse the Lender for all
costs, expenses and reasonable attorneys’ fees paid or incurred by the Lender in
endeavoring to collect and enforce the Indebtedness and in enforcing this
Guaranty.
 
-2-

--------------------------------------------------------------------------------


 
8. Lender’s Rights. The Lender shall not be obligated by reason of its
acceptance of this Guaranty to engage in any transactions with or for the
Borrowers. Whether or not any existing relationship between the Guarantor and
the Borrowers has been changed or ended and whether or not this Guaranty has
been revoked, the Lender may enter into transactions resulting in the creation
or continuance of the Indebtedness and may otherwise agree, consent to or suffer
the creation or continuance of any of the Indebtedness, without any consent or
approval by the Guarantor and without any prior or subsequent notice to the
Guarantor. The Guarantor’s liability shall not be affected or impaired by any of
the following acts or things (which the Lender is expressly authorized to do,
omit or suffer from time to time, both before and after revocation of this
Guaranty, without consent or approval by or notice to the Guarantor): (i) any
acceptance of collateral security, guarantors, accommodation parties or sureties
for any or all of the Indebtedness; (ii) one or more extensions or renewals of
the Indebtedness (whether or not for longer than the original period) or any
modification of the interest rates, maturities, if any, or other contractual
terms applicable to any of the Indebtedness or any amendment or modification of
any of the terms or provisions of any loan agreement or other agreement under
which the Indebtedness or any part thereof arose; (iii) any waiver or indulgence
granted to the Borrowers, any delay or lack of diligence in the enforcement of
the Indebtedness or any failure to institute proceedings, file a claim, give any
required notices or otherwise protect any of the Indebtedness; (iv) any full or
partial release of, compromise or settlement with, or agreement not to sue, the
Borrowers or any guarantor or other person liable in respect of any of the
Indebtedness; (v) any release, surrender, cancellation or other discharge of any
evidence of the Indebtedness or the acceptance of any instrument in renewal or
substitution therefor; (vi) any failure to obtain collateral security (including
rights of setoff) for the Indebtedness, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
preserve, protect, insure, care for, exercise or enforce any collateral
security; or any modification, alteration, substitution, exchange, surrender,
cancellation, termination, release or other change, impairment, limitation, loss
or discharge of any collateral security; (vii) any collection, sale, lease or
disposition of, or any other foreclosure or enforcement of or realization on,
any collateral security; (viii) any assignment, pledge or other transfer of any
of the Indebtedness or any evidence thereof; (ix) any manner, order or method of
application of any payments or credits upon the Indebtedness; and (x) any
election by the Lender under Section 1111(b) of the United States Bankruptcy
Code. The Guarantor waives any and all defenses and discharges available to a
surety, guarantor or accommodation co-obligor.
 
9. Waivers by Guarantor. The Guarantor waives any and all defenses, claims,
setoffs and discharges of the Borrowers, or any other obligor, pertaining to the
Indebtedness, except the defense of discharge by payment in full. Without
limiting the generality of the foregoing, the Guarantor will not assert, plead
or enforce against the Lender any defense of waiver, release, discharge or
disallowance in bankruptcy, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, incapacity, minority, usury, illegality
or unenforceability which may be available to the Borrowers or any other person
liable in respect of any of the Indebtedness, or any setoff available against
the Lender to the Borrowers or any other such person, whether or not on account
of a related transaction. The Guarantor expressly agrees that the Guarantor
shall be and remain liable for any deficiency remaining after foreclosure of any
mortgage or security interest securing the Indebtedness, whether or not the
liability of the Borrowers or any other obligor for such deficiency is
discharged pursuant to statute or judicial decision. The liability of the
Guarantor shall not be affected or impaired by any voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
the assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar event or
proceeding affecting, the Borrowers or any of their assets. The Guarantor will
not assert, plead or enforce against the Lender any claim, defense or setoff
available to the Guarantor against the Borrowers. The Guarantor waives
presentment, demand for payment, notice of dishonor or nonpayment and protest of
any instrument evidencing the Indebtedness. The Lender shall not be required
first to resort for payment of the Indebtedness to the Borrowers or other
persons, or their properties, or first to enforce, realize upon or exhaust any
collateral security for the Indebtedness, before enforcing this Guaranty.
 
-3-

--------------------------------------------------------------------------------


 
10. If Payments Set Aside, etc. If any payment applied by the Lender to the
Indebtedness is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrowers or any other obligor), the
Indebtedness to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Indebtedness as
fully as if such application had never been made.
 
11. Additional Obligation of Guarantor. The Guarantor’s liability under this
Guaranty is in addition to and shall be cumulative with all other liabilities of
the Guarantor to the Lender as guarantor, surety, endorser, accommodation
co-obligor or otherwise of any of the Indebtedness or obligation of the
Borrowers, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
 
12. Financial Information. The Guarantor will provide to the Lender annually a
personal financial statement prepared as of December 31st listing all assets,
liabilities and net worth of the Guarantor and copies of his federal and state
tax returns and all schedules thereto. The statement will be signed and dated
and will be forwarded with the tax returns to the Lender not later than
April 30th of each year. The Guarantor acknowledges and agrees that the Lender
may at any time and from time to time without notice to the Guarantor,
investigate the Guarantor’s background, personal and credit history and perform
other due diligence concerning the Guarantor and his creditworthiness and, in
its discretion, conduct an “investigative consumer report” (as defined in the
Fair Credit Reporting Act) which may include, among other things, interviews
with persons acquainted with the Guarantor, and other potentially intrusive
investigative techniques.
 
13. No Duties Owed by Lender. The Guarantor acknowledges and agrees that the
Lender (i) has not made any representations or warranties with respect to,
(ii) does not assume any responsibility to the Guarantor for, and (iii) has no
duty to provide information to the Guarantor regarding, the enforceability of
any of the Indebtedness or the financial condition of the Borrowers or any
guarantor. The Guarantor has independently determined the creditworthiness of
the Borrowers and the enforceability of the Indebtedness and until the
Indebtedness is paid in full will independently and without reliance on the
Lender continue to make such determinations.
 
14. Governing Law; Consent to Jurisdiction.
 
(a) This Guaranty is to be executed and delivered within the State of New York
is to be principally performed within the State of New York, and the Guarantor
acknowledges and agrees that the laws of the State of New York shall govern the
construction of this Guaranty and the rights, remedies, warranties,
representations, covenants, and provisions hereof without giving effect to the
conflict of laws rules of the State of New York.
 
-4-

--------------------------------------------------------------------------------


 
(b) Any legal action or proceeding with respect to this Guaranty or any other
document, instrument, writing or agreement related hereto, may be brought in the
courts of the State of New York or of the United States for the Southern
District of New York and, by execution and delivery of this Guaranty, the
Guarantor hereby irrevocably accepts for itself in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
Guarantor further irrevocably consents to the service of process out of any of
the aforementioned courts and in any action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the
Guarantor at its address set forth on the signature page hereof, such service to
become effective thirty (30) days after Guarantor has received or has refused to
accept delivery of same. Nothing contained herein shall affect the right of the
Lender to service of process in any other manner permitted by law or to commence
any legal proceedings or otherwise proceed against the Guarantor in any
jurisdiction.
 
(c) The Guarantor hereby waives any rights it may have to transfer or change the
venue of any litigation brought against it by the Lender which is in any way
related to this Guaranty or any other document, instrument, writing or agreement
related hereto.
 
(d) The Guarantor further agrees that final judgment against it in any action,
suit or proceeding referred to herein shall be conclusive and may be enforced in
any other jurisdiction, within or outside the United States of America, by suit
on the judgment, a certified or exemplified copy of which shall be conclusive
evidence of the fact and of the amount of its indebtedness.
 
(e) The provisions of this Section 14 shall survive the repayment of the
Indebtedness of the Borrowers to the Lender and the termination of this
Guaranty.
 
-5-

--------------------------------------------------------------------------------


 
15. Agent for Process. The Guarantor hereby irrevocably designates and appoints
Ling Kwok  (the “Process Agent”) with an address 70 West 40th Street, 11th
Floor, New York, New York 10018, as the designee, appointee and agent of the
Guarantor to receive, accept and acknowledge for and on behalf of the Guarantor
and its property service of any and all legal process, summons, notices and
documents which may be served in any such action, suit or proceeding in the case
of United States Courts for the Southern District of New York and the courts of
the State of New York, which service may be made on such designee, appointee and
agent in accordance with legal procedures prescribed for such courts. The
appointment by Guarantor of the Process Agent or any other process agent
hereunder and acceptance thereof by the Process Agent or any other process agent
shall be evidenced by a Process Agent Appointment Form, fully executed,
substantially in the form of Exhibit A hereto. It is agreed that if any legal
process, summons, notice or document shall be served upon the Process Agent with
respect to the Guarantor in connection herewith, notice thereof shall promptly
be provided to the Guarantor at the address set forth on the signature page
hereof; provided, that the failure to provide any such notice shall not affect
the validity of such service upon the Process Agent. The Guarantor agrees to
take any and all such action necessary to continue such designation in full
force and effect and to advise the Lender of any change of address of such
designee, appointee and agent; and should said designee, appointee and agent
become unavailable for this purpose for any reason, the Guarantor shall, within
two (2) Business Days (as such term is defined in the Loan Agreement),
(i) designate a new designee, appointee and agent within the State of New York
which shall consent to act as such, with the powers and for the purposes
specified in this Section, and (ii) deliver to Lender a new fully executed
Process Agent Appointment Form. The Guarantor (for itself and for the Process
Agent) further irrevocably consents and agrees to the service of any and all
legal process, summons, notices, and documents out of any of the aforesaid
courts in any such action, suit or proceeding by personal delivery to its
offices set forth with its signature below or by sending copies thereof by
United States registered or certified mail, postage prepaid, or by overnight
mail or by courier, to the Guarantor at its address set forth on the signature
page hereof or to its then designee, appointee and agent for service. The
Guarantor agrees that service upon it or its Process Agent as provided for
herein shall constitute a valid and effective personal service upon it and that
the failure of any such Process Agent to give any notice of such service to it
shall not impair or affect in any way the validity of such service. Nothing
herein contained shall, or shall be construed so as to, limit the right of the
Lender to bring actions, suits or proceedings with respect to the obligations
and liabilities of the Guarantor under, or any other matter arising out of or in
connection with, the Loan Documents, or for recognition or enforcement of any
judgment rendered in any such action, suit or proceeding, in the courts of
whatever jurisdiction in which the office of the Lender may be located or assets
of the Guarantor may be found or otherwise shall to the Lender seem appropriate,
or to affect the right to service of process in any jurisdiction in any other
manner permitted by the law.
 
16. Judgment Currency. If, for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Guaranty or any other Loan Document, it
becomes necessary to convert into the currency of such jurisdiction (the
“Judgment Currency”) any amount due under this Guaranty or under any other Loan
Document in any currency other than the Judgment Currency (the “Currency Due”),
the parties agree that the rate of exchange used shall be the rate of exchange
on the Business Day before the day on which judgment is given. For this purpose
“rate of exchange” means the rate at which Lender is able, on the relevant date,
to purchase the Currency Due with the Judgment Currency in accordance with its
normal practice in New York City. In the event that there is a change in the
rate of exchange prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by Lender of the amount due, the
Guarantor will, on the date of receipt by Lender, pay such additional amounts,
if any, or be entitled to receive reimbursement of such amount, if any, as may
be necessary to ensure that the amount received by Lender on such date is the
amount in the Judgment Currency which when converted at the rate of exchange
prevailing on the date of receipt by Lender is the amount then due under this
Guaranty or such other Loan Document in the Currency Due. If the amount of the
Currency Due which Lender is so able to purchase is less than the amount of the
Currency Due originally due to it, the Guarantor shall indemnify and save Lender
harmless from and against all loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Guaranty and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by Lender from time to time,
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due under this Guaranty or any
other Loan Document or under any judgment or order.
 
-6-

--------------------------------------------------------------------------------


 
17. Miscellaneous. This Guaranty shall be effective upon delivery to the Lender,
without further act, condition or acceptance by the Lender, shall be binding
upon the Guarantor and the heirs, representatives, successors and assigns of the
Guarantor and shall inure to the benefit of the Lender and its participants,
successors and assigns. Any invalidity or unenforceability of any provision or
application of this Guaranty shall not affect other lawful provisions and
application thereof, and to this end the provisions of this Guaranty are
declared to be severable. This Guaranty may not be waived, modified, amended,
terminated, released or otherwise changed except by a writing signed by the
Guarantor and the Lender.
 
18. Waiver of Jury Trial. THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON
OR PERTAINING TO THIS GUARANTY.

 
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
-7-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor as of
the date first written above.
 

           /s/ Alfred Lam  

--------------------------------------------------------------------------------

Alfred Lam        Address:    11/F., Watson Centre       16-22 Kung Yip Street,
Kwai Chung,     New Territories, Hong Kong

 
HONG KONG                       )
SAR                                       )
 
The foregoing instrument was acknowledged before me the 10th day of April, 2007,
by Alfred Lam.
 

           /s/ Cheung Kai Wai Francis   

--------------------------------------------------------------------------------

Notary Public, Hong Kong SAR   Messrs. Liu, Chan and Lam,   Solicitors and
Notaries

 

--------------------------------------------------------------------------------


 
PROCESS AGENT APPOINTMENT FORM
                    April 6, 2007
 

To:
 Wells Fargo Bank, National Association

   119 West 40th Street, 16th Floor

   New York, New York 10018

 

 
Re:
Guaranty dated April 6, 2007 (the "Guaranty") by Alfred Lam (“Guarantor”) in
favor of Wells Fargo Bank, National Association (the “Lender”)



Ladies and Gentlemen:
 
Reference is made to Section 15 of the Guaranty. Pursuant thereto, the
undersigned Guarantor hereby appoints Ling Kwok with his office at 70 West 40th
Street, 11th Floor, New York, New York 10018-2500, as its Process Agent for the
purposes set forth in the Guaranty. The undersigned Process Agent acknowledges
receipt of a copy of the Guaranty and agrees to serve in such capacity as
Process Agent. Process Agent agrees to give sixty (60) days prior written notice
to Lender at its office located at 119 West 40th Street, 16th Floor, New York,
New York 10018-2500 or to such other address as to which Lender shall have
notified Process Agent and the Guarantor of any change of his address or his
proposed resignation as Process Agent. As long as Process Agent shall serve in
its capacity as such, Process Agent shall maintain his address in the State of
New York.
 

           Very truly yours,            /s/ Alfred Lam      

--------------------------------------------------------------------------------

Alfred Lam    


 Agreed and Accepted      

--------------------------------------------------------------------------------

 Process Agent
     
 
      By: /s/ Ling Kwok          

--------------------------------------------------------------------------------

Ling Kwok
   

 

--------------------------------------------------------------------------------



